DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 12/7/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “wherein the first cavity is offset from the second cavity along an axis extending through the unitary insert” and “such that the second end is not mounted to the support structure”.
	Applicant argues that the prior art fails to disclose the limitation that “the first cavity is offset from the second cavity along an axis extending through the unitary insert”. However, it is noted that the limitation of this axis is broad enough to read either on any axis line intersecting the first and second cavity (thereby the cavities are offset (separated) along said line) or the axis is orthogonal to that line. Examiner respectfully suggests clarifying the structure of the insert. 
	Applicant also argues the prior art fails to disclose the limitation that “the second end is not mounted to the support structure” in claim 25. However, it is noted that the disclosure in Mordehai fig 4c shows hyperbolic electrodes that are mounted to insulating rings (102-106), which are mounted to supports (108) along the body of the rods, leaving both extreme ends of the electrodes free and not mounted to anything. Further, under the broadest reasonable interpretation of the claim, the support structure could also be read to exclude e.g. the bottom insulating ring. Examiner respectfully suggests clarifying the structure of the support and the mounting relationship with the first and second ends. 

Status of the Application
	Claim(s) 1-36 is/are pending.
	Claim(s) 1-4, 6, 23-26, 30-36 is/are rejected.
	Claim(s) 5, 7-22, 27-29 is/are withdrawn.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 23-24, and 36 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Makarov (US 20140346345 A1).
	Regarding claim 1, Makarov teaches a mass spectrometer, comprising: 
	a first ion trap (see 130), the first ion trap being arranged to form a linear or curved potential well (see fig 2, [0061]); 
	a second ion trap (see 150), the second ion trap being an electrostatic ion trap implementing an orbital ion trap, arranged to form an annular potential well (see Orbitrap, [0061]); 
	a lens stack (see 140) for directing ions from the first ion trap to the second ion trap (see fig 2); and 
	a housing (see [0066]), 
	
	Makarov fails to explicitly disclose the mass spectrometer further comprises a unitary insert comprising a first cavity which holds the lens stack and a second cavity which holds the second ion trap, wherein the insert is inserted within the housing.
	However, some kind of insert or fixture structure would have been required to hold the lens stack and second ion trap in position within the housing. The limitation that the insert is inserted in the housing is sufficiently broad to read on non-removable holding structures that are inside the housing. Further, use of a unitary non-removable fixture part would have been an obvious variation to said fixture systems. It is additionally noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Makarov may fail to explicitly disclose the first cavity is offset from the second cavity along an [specific] axis extending through the unitary insert.
	However, it is noted that the axis extending through the unitary insert is broad enough to read on an axis line intersecting the first and second cavity (thereby the cavities are offset (separated) along 

	Regarding claim 23, Makarov teaches the mass spectrometer further comprises a deflector and/or focussing lens (see Makarov, ejection from trap, [0082], using ion lens, fig 2: 140) for directing ions into the electrostatic ion trap (see fig 2: 150), wherein the deflector and/or focussing lens are directly mounted on the electrostatic ion trap (see fig 2).
	Regarding claim 24, Makarov fails to explicitly disclose the deflector and/or focussing lens are directly mounted on one of the barrel electrodes. However, the ion lens would need to be mounted on something, and the selection of mounting the barrel electrode and lens together would have been obvious as a routine skill in the art, for example to simplify construction or improve stability by mounting everything to everything. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Regarding claim 36, Makarov teaches a method of manufacturing a mass spectrometer comprising: 
	providing a first ion trap (see fig 2: 130) for forming a linear or curved potential well (see fig 2, [0061]); 
	providing a second ion trap (see 150) for forming an annular potential well (see Orbitrap, [0061]); 
	providing a lens stack (see 140) connected to the first ion trap for directing ions from the first ion trap to the second ion trap (see fig 2); and 
	providing a housing (see [0066]), 
	
	locating the lens stack in the first cavity (see around 130) and the second ion trap in the second cavity (see around 150) to form an assembly (see fig 2); and 
	
	Makarov fails to explicitly disclose forming a unitary insert comprising a first cavity and a second cavity; and inserting the assembly into the housing. 
Nerwin v. Erlichman, 168 USPQ 177, 179.
	Makarov may fail to explicitly disclose the first cavity is offset from the second cavity along an [specific] axis extending through the unitary insert.
	However, it is noted that the axis extending through the unitary insert is broad enough to read on an axis line intersecting the first and second cavity (thereby the cavities are offset (separated) along said line) or the axis is orthogonal to that line. Therefore, the combined teaching of Makarov discloses the first cavity is offset from the second cavity along an axis extending through (intersecting) the unitary insert (see Makarov, structure is between the cavities for 130, 150).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Makarov, as applied to claim 1 above, and further in view of Mordehai et al. (US 20070114391 A1) [hereinafter Mordehai].
	Regarding claim 2, Makarov teaches the insert directly contacts and receives within the second cavity the second ion trap (defining insert part as encompassing the second cavity) but fails to explicitly disclose the lens stack comprises a plurality of electrodes having a plurality of pairs of electrodes, mounted on one or more alignment rods; the first ion trap directly engages at least one of the one or more alignment rods; the insert directly contacts and receives within the first cavity at least one of the plurality of pairs of electrodes; and the insert directly contacts and receives within the second cavity the second ion trap. However, Mordehai teaches a system to more cheaply precision manufacture a linear ion trap quadrupole assembly (see Morehai, [0005-08]), said system comprising a plurality of electrodes having a plurality of pairs of electrodes (see quadrupole, fig 2a: 24a-d), mounted on one or more alignment rods (see 12); the first ion trap directly engages at least one of the one or more alignment rods (linear ion trap including the insulating supports directly engages the support 12). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Mordehai in the system of the prior art in order to produce more cheap precision manufacturing, in the manner taught by Mordehai. The combined teaching fails to explicitly disclose the insert directly contacts and receives within the first cavity at least one of the plurality of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 4, the combined teaching of Makarov and Mordehai the second ion trap (see Makarov, 150) comprises a spindle electrode (see orbitrap, e.g. [0061]) extending through an annular cavity of at least one barrel electrode (orbitrap), wherein the spindle electrode and barrel electrode(s) are separated by one or more electrically insulating spacers (insulating spacer required for operation of obitrap). The combined teaching fails to explicitly teaches the insert directly contacts and receives within the second cavity at least one of the one or more electrically insulating spacer. However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the shape of the insulating insert and/or the insulating spacer, including a shape that touches part of the insulating spacer, for instance to save space, as a routine skill in the art, and because although the embodiment does not recite the same structure, it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Makarov, as applied to claim 1 above, and further in view of Stewart (US 20190157057 A1).
	Regarding claim 3, Makarov teaches the insert directly contacts and receives the first ion trap (some structure required for intended operation of holding ion trap in place) but fails to explicitly disclose the lens stack comprises a plurality of electrodes having a plurality of pairs of electrodes, mounted on one or more alignment rods. However, Stewart teaches a system to reduce problems with space charge effects in orbitrap systems (see Stewart, [0006,07], fig 1), wherein the lens stack comprises a plurality of electrodes (see e.g. fig 2: 226, 228) having a plurality of pairs of electrodes, mounted on one or more alignment rods (see e.g. fig 2: 224, 214, reading the alignment rod as e.g. these electrodes). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Stewart in the system of the prior art to improve space charge effect correction, using the known effective means and system of Stewart. 

Claim(s) 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Makarov, as applied to claim 1 above, and further in view of Makarov et al. (US 20150056060 A1) [hereinafter Makarov II].
	Regarding claim 6, Makarov fails to explicitly disclose the housing comprises a plurality of separate regions sealed from one another by a plurality of seals. However, the use of sealed housing sections was well known in the art at the time the application was effectively filed. For example, Makarov II teaches using housing comprises a plurality of separate regions (see Makarov II, fig 1: 3-7) sealed from one another by a plurality of seals (see [0047]) which enables use of a simple pumping arrangement that enables use of multiple pumping stages suitable for orbitrap based mass spectrometry (see e.g. [0008,11]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Makarov II in the system of the prior art to enable the intended operation of the system, in the manner taught by Makarov II. 

Claim(s) 25 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mordehai et al. (US 20070114391 A1) [hereinafter Mordehai].
	Regarding claim 25, Mordehai teaches a mass spectrometer comprising: 
	a support structure (see e.g. fig 4c: 108, 102-106); and 
	a mass analyser (see e.g. 114a-d) comprising an electrode assembly (see fig 114a-d), 
	wherein the mass analyser extends between a first end and a second end along its longitudinal direction (see fig 4c, top and bottom), and 
	wherein the mass analyser is mounted to the support structure 
	Mordehai may fail to explicitly disclose the mass analyzer is mounted to the support structure at the first end. However, in different embodiments, Mordehai teaches that the insulating supports can be arranged at different positions along the electrode assembly (see Mordehai, [0040]) and that the analyzer can be made of different segments (see e.g. figs 1, 2a). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Mordehai, and provide different insulating support positions based on positions of the slots, including configurations where one end is mounted to the support structure while the other is free (see fig 2, 4c, [0040] and/or defining the top two electrode sections, only one with a slot, in fig 2 as the electrode assembly), in order to better accommodate the different features of different electrodes, in the manner taught by Mordehai. 

Claim(s) 26, 30, 33, 34 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mordehai, as applied to claim 25, in view of Makarov (US 20140346345 A1).
	Regarding claim 26, Mordehai fails to explicitly disclose the mass analyser is an electrostatic ion trap implementing an orbital ion trap, arranged to form an annular potential well. However, Makarov teaches a mass analyzer system comprising an electrostatic ion trap implementing an orbital ion trap (see Makarov, orbitrap, [0061]), which enables the ability to perform tandem mass spectrometry over broad m/z ranges and with different fragmentation techniques (see e.g. [0017], fig 2). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Makarov with the system of the prior art to enable the additional ability to provide tandem mass spectrometry over a wider range of masses and fragmentations, in the manner taught by Makarov. 
	Regarding claim 30, the combined teaching of Mordehai and Makarov teaches the electrostatic ion trap comprises a spindle electrode extending through an annular cavity of one or more barrel electrodes (see Makarov, orbitrap, [0061]).
	Regarding claim 33, the combined teaching of Mordehai and Makarov teaches the electrostatic ion trap comprises a focussing lens (see Makarov, ejection from trap, [0082], using ion lens, fig 2: 140) directly mounted on the electrostatic ion trap, mechanically decoupled from the support structure (see Mordehai, fig 4c, where the supports e.g. 108 are decoupled from any electrodes) and configured to focus ions entering the electrostatic ion trap (see fig 2). The combined teaching may fail to explicitly disclose the lens is directly mounted on the electrostatic ion trap, but it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to mount the lens to different elements, including the electrostatic ion trap section, for example to simplify construction or improve stability by mounting everything to everything. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 34, the combined teaching of Mordehai and Makarov teaches the focussing lens is directly mounted on one or more of the barrel electrodes (see discussion of obviousness to mount all the elements together in claim 31 above), wherein the deflector is directly mounted on the barrel electrode in which an ion introduction channel for injecting ions into the annular cavity is formed (see aligned along the axis where the ions introduced to the orbtrap, fig 2).

Claim(s) 31, 32 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mordehai and Makarov, as applied to claim 26, in view of Makarov et al. (US 20050121609 A1) [hereinafter Makarov III].
	Regarding claim 31, the combined teaching of Mordehai and Makarov teaches a deflector for directing ions into the electrostatic ion trap (see Makarov, ejection from trap [0082], requiring deflection from the trap, see fig 2), wherein the deflector is mechanically decoupled from the support structure (see Mordehai, fig 4c, where the supports e.g. 108 are decoupled from any electrodes). The combined teaching fails to explicitly disclose the deflector is directly mounted on the electrostatic ion trap, but it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to mount the deflector to different elements, including the electrostatic ion trap section, for example to simplify construction or improve stability by mounting everything to everything. It has been held that it would have been obvious to a person having ordinary skill in the art to change the shape as a matter of design choice. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it is noted that the use of a deflector mounted to the electrostatic ion trap was a well known configuration and can prevent gas carryover (see e.g. Makarov III, fig 6, [0089]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to use the known effective deflection and mounting system to enable the intended operation of the system while preventing gas carryover, in the manner taught by Makarov III. 
	Regarding claim 32, the combined teaching of Mordehai and Makarov and/or Makarov III teaches the deflector is directly mounted on one or more of the barrel electrodes (see discussion of obviousness to mount all the elements together in claim 31 above), wherein the deflector is directly mounted on the barrel electrode in which an ion introduction channel for injecting ions into the annular cavity is formed (see aligned along the axis where the ions introduced to the orbtrap, fig 2).

Claim(s) 35 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mordehai and Makarov, as applied to claim 26, in view of Makarov IV (US 5886346 A) and/or Kholomeev et al. (US 20140224995 A1) [hereinafter Kholomeev].
	Regarding claim 35, the combined teaching of Mordehai and Makarov may fail to explicitly disclose the claimed limitation. However, it was well known that orbitraps have an insulating spacer between the inner and outer electrodes (see e.g. Makarov IV, fig 2; Kholomeev, [0010]). It would have been obvious to select the use of the known effective orbitrap to enable the intended operation of the system. Therefore, the combine teaching teaches the mass spectrometer further comprises guide members (see insulating structure between orbitrap electrodes) configured to abut the spindle 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.